Citation Nr: 0908644	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-06 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from June to August 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the RO 
in St. Petersburg, Florida, which reopened and denied service 
connection for a heart murmur.  

The RO granted the appellant's petition to reopen his claim.  
Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

The Board concludes that new and material evidence has indeed 
been associated with the claims folder.  The appellant's 
claim of service connection for a heart murmur was denied by 
a September 2002 rating decision on the basis that no heart 
murmur was shown in the appellant's medical records.  The 
appellant failed to perfect an appeal following issuance of 
the June 2004 Statement of the Case.  New and material 
evidence specifically addressing this issue has been 
submitted in the form of additional treatment records from 
the 1990's, which show the existence of a heart murmur.  
Therefore, the claim is reopened.  See 38 C.F.R. § 3.156(a).  
The Board will proceed to review the decision on the merits.  
As such, the Board finds that any error related to the VCAA 
as to reopening is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

The appellant testified before the undersigned at a December 
2008 hearing at the RO.  A transcript has been associated 
with the file.  At the hearing, evidence was submitted, 
subsequent to the final consideration of the claim by the RO.  
The appellant has waived RO consideration of that evidence.  
The Board may consider the appeal.  38 C.F.R. § 20.1304.

FINDINGS OF FACT

1.  The appellant has current diagnoses of heart murmur, 
aortic valve replacement and coronary bypass grafts.

2.  A heart murmur was not noted at entrance to service.

3.  There is no medical evidence relating the appellant's 
heart murmur to any event or injury in service.


CONCLUSION OF LAW

The appellant's a heart murmur was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in March 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant's Social 
Security Administration records have been associated with the 
file.  Private medical records identified by the appellant 
have been obtained, to the extent possible.  The appellant 
identified and requested that the RO obtain records from the 
Westchester County Hospital in New York.  The hospital 
responded to the RO's request indicating that they had no 
file on the appellant.  The appellant had already submitted 
significant numbers of Westchester records when reopening his 
claim and extensive set of records were included in his 
Social Security file.  The Board finds that all relevant 
outstanding records have been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the appellant incurred 
or aggravated a heart murmur is his own lay statements.  As 
will be discussed below, the Board finds the appellant 
incredible.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
appellant's claim because there was no evidence, other than 
his own lay assertion, that " 'reflect[ed] that he suffered 
an event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Service Connection

The appellant contends that he suffered from rheumatic fever 
as a child, leading to a heart murmur, which was aggravated 
by service and contributes to his current cardiac 
disabilities.  For the reasons that follow, the Board 
concludes that service connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2008).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  38 
U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear 
and unmistakable" evidence that the injury or disease 
claimed pre-existed service, the presumption does not attach, 
and the issue becomes whether the disease or injury was 
aggravated during service.  Id.

At entry to active duty in June 1963, the appellant had a 
physical examination.  There is no notation on his induction 
examination report that notes a cardiac disorder.  As such, 
the presumption of soundness attaches and the Board will 
inquire whether clear and unmistakable evidence exists to 
rebut it.  

The law further provides that the burden to rebut the 
presumption and show no aggravation of a pre-existing disease 
or disorder during service is an onerous one that lies with 
the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 
117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  Importantly, VA Office of the General Counsel 
determined that VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder and 
that it was not aggravated during service.  See VAOPGCPREC 3- 
03 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Id.  The Board must follow the 
precedent opinions of the General Counsel.  38 U.S.C.A. § 
7104(c) (West 2002).

As noted in a recent decision of the U.S. Court of Appeals 
for the Federal Circuit, Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004):

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The 
government may show a lack of aggravation by 
establishing that there was no increase in disability 
during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, 
then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under § 1111, the veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the 
time of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322.

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the appellant's disability pre-existed service.

Under 38 C.F.R. § 3.304, the standard for clear and 
unmistakable evidence is that the determination of inception 
"should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular...disease...."

The only evidence that a heart murmur preexisted service is 
the appellant's contentions.  There are no medical 
evaluations which state this.  The Board concludes that this 
evidence is not sufficient to rebut the presumption that the 
appellant's heart was sound at entry to service.  See Wagner, 
supra; VAOPGCPREC 3-03 (July 16, 2003).  As such, the claim 
shall be considered as one for service connection for 
disability incurred in service.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant's heart disease is well established.  The 
medical evidence shows that the appellant had a diagnostic 
catheterization in December 1990 at the Westchester County 
Hospital which found calcification of the aortic valve.  In 
December 1994, the appellant underwent an aortic valve 
replacement and coronary bypass graft, also at Westchester.  
Since that time, the appellant has been significantly 
disabled by heart disease.

The appellant's argument is quite specific.  He alleges that 
he suffered from rheumatic fever as a child, which led to a 
heart murmur.  No heart murmur was noted during service.  He 
testified before the undersigned that he had a conflict with 
a sergeant during service where his heart began racing and he 
broke out in a sweat.  He further testified that he continued 
to feel poorly and sought treatment within weeks of 
separation from a Dr. Correa, who diagnosed the heart murmur.  
Since that time, the appellant has developed other cardiac 
diseases, to which the murmur contributed.  

The appellant's allegations of manifestations of a heart 
murmur are not confirmed by his service treatment records.  
At entrance to service in June 1963, the appellant denied 
ever having rheumatic fever and denied any family history of 
heart disease.  No cardiac abnormality was noted on 
examination.  His blood pressure was noted to be 120/80.  The 
appellant had no treatment during service for a cardiac 
complaint.  He was seen for evaluation following a June 1963 
car accident.  His blood pressure was noted to be 100/76.  
The appellant served just over two months on active duty and 
was discharged in August 1963.  Again, the appellant denied 
ever having rheumatic fever at his separation examination.  
No cardiac abnormality was noted on examination.  His blood 
pressure was noted to be 100/80.  

The service treatment records do not address the appellant's 
contentions specifically, but serve to undermine his claims.  
On specific examination at entrance and separation, no heart 
murmur was noted.  Some physical evaluation was done 
following the car accident, but no heart murmur was found.  

While there are no records available from Dr. Correa, the 
appellant's remaining records are quite extensive and do 
contain pertinent medical history.  The appellant was 
evaluated in November 1994 at Lincoln Memorial Hospital, just 
prior to his valve replacement and coronary bypass.  The 
personal medical history he gave at the time was that he had 
had a heart murmur for fifteen years.  In a June 1995 
disability evaluation with a Dr. Polak, no contributory past 
medical history was reported.  In a June 1996 evaluation with 
a Dr. Rocker, the appellant indicated during the evaluation 
that he may have had rheumatic fever as a child, but was 
unsure of this.  

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The appellant has stated 
that he was misdiagnosed at entrance on and separation from 
service, but there is no competent medical evidence to 
support his contentions.

The Board also finds that the appellant's testimony about the 
discovery a heart murmur to be of little probative value.  A 
lay person's account of what a physician purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Furthermore, the appellant testified more than forty 
years after the consultation occurred and his testimony is 
contradicted by the 1994 personal medical history that he 
provided to a treating physician outside the course of this 
claim or his prior claim.  

Also, the appellant stated in his February 2007 Form 9 that 
he was told by his parents prior to entry that he had had 
rheumatic fever.  Review of the prior medical history forms 
that the appellant completed by himself shows that he denied 
ever having rheumatic fever at entrance and separation.  

In sum, the Board simply does not find the appellant's 
representation of his medical history to be credible.  There 
is no record of any cardiac abnormality during service.  The 
medical evidence from prior to the appellant's claim 
indicates that there was no heart murmur at the time of 
service or for many years afterward.  The Board finds that 
there is no credible, competent evidence that the appellant 
incurred or aggravated a heart murmur, or any other cardiac 
abnormality during service, and there is no evidence of a 
relationship of his heart murmur to any incident of service.  
Service connection must be denied.  See Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and one of various forms of heart disease 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  The appellant did not serve 90 days and cannot 
benefit from the presumption.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a heart murmur is 
denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


